

	

		III

		108th CONGRESS

		2d Session

		S. RES. 485

		IN THE SENATE OF THE UNITED STATES

		

			December 8, 2004

			Mr. Smith (for himself,

			 Mr. Biden, Ms.

			 Stabenow, and Mr. Corzine)

			 submitted the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding the November 21, 2004, Presidential runoff election in

		  Ukraine.

	

	

		Whereas on November 21, 2004, Ukraine held a presidential

			 runoff election between former Prime Minister and opposition candidate Victor

			 Yushchenko and current Prime Minister Victor Yanukovych;

		Whereas the Ukrainian Central Election Commission reported

			 that Mr. Yanukovych won 49.42 percent of the vote and Mr. Yushchenko won 46.7

			 percent of the vote in the runoff election, despite the fact that several exit

			 polls indicated that Mr. Yushchenko secured significantly more votes than Mr.

			 Yanukovych;

		Whereas the International Election Observation Mission

			 from the Organization for Security and Cooperation in Europe (OSCE) determined

			 that the runoff election did not meet international standards for democratic

			 elections, and specifically declared that state resources were abused to

			 support the candidacy of Prime Minister Yanukovych;

		Whereas the Committee of Voters of Ukraine, a

			 nongovernmental electoral organization in Ukraine, reported on illegal voting

			 by absentee ballot, multiple voting, assaults on electoral observers and

			 journalists, the use of counterfeit ballots, and even kidnaping;

		Whereas such reports of fraud were also echoed by Senator

			 Richard Lugar of Indiana, Chairman of the Committee on Foreign Relations of the

			 Senate, an observer to the runoff election designated by President George W.

			 Bush;

		Whereas since November 22, 2004, tens of thousands of

			 people have engaged in peaceful demonstrations in Kiev, Ukraine, to protest the

			 declaration by the Central Election Commission of Mr. Yanukovych as the winner

			 of the runoff election;

		Whereas antigovernment protests in support of opposition

			 candidate Mr. Yushchenko took place in cities throughout Ukraine, and several

			 city councils adopted resolutions that declared Mr. Yushchenko as the legally

			 elected president;

		Whereas on November 23, 2004, opposition candidate Mr.

			 Yushchenko declared victory in the runoff election and took a symbolic oath of

			 office;

		Whereas the United States has called for a complete and

			 immediate investigation into the conduct of the runoff election to examine

			 fully the reports of fraud and corruption;

		Whereas the European Union has also stated that

			 authorities in Ukraine must redress election irregularities and that the

			 reported results do not reflect the will of the people of Ukraine;

		Whereas the Ukrainian Supreme Court blocked the

			 publication of the official runoff election results stating that Mr. Yanukovych

			 was the winner, thus preventing his inauguration as President of Ukraine until

			 the court examined the reports of voter fraud;

		Whereas on November 27, 2004, the Parliament of Ukraine

			 passed a resolution declaring that there were violations of law during the

			 runoff election but on November 30, 2004, with support from progovernment and

			 communist parties, canceled the resolution;

		Whereas 15 eastern and southern regions in Ukraine that

			 supported the candidacy of Mr. Yanukovych threatened to split off from the

			 country if an illegitimate president were to come to power;

		Whereas on December 1, 2004, the Parliament of Ukraine

			 passed a no confidence motion in the cabinet of Prime Minister Yanukovych as

			 approximately 100,000 supporters of Mr. Yushchenko demonstrated in front of the

			 parliament building;

		Whereas Mr. Yanukovych and Mr. Yushchenko, along with

			 European mediators and current Ukraine President Leonid Kuchma, began

			 discussions on December 1, 2004, to attempt to work out a resolution to the

			 standoff;

		Whereas on December 3, 2004, the Ukrainian Supreme Court

			 ruled that the November 21, 2004, runoff election was invalid and ordered a new

			 vote on December 26, 2004;

		Whereas on December 8, 2004, the Parliament of Ukraine

			 passed electoral changes to reform the Central Election Commission and close

			 loopholes for fraud, as well as constitutional changes to reduce the power of

			 the President of Ukraine; and

		Whereas the manner in which this crisis is resolved will

			 have significant implications for the perceptions of the democratic

			 institutions of Ukraine by the international community: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)condemns the

			 widespread fraud in the November 21, 2004, runoff presidential election in

			 Ukraine;

			(2)objects to the

			 separatist initiatives in Ukraine that are being used by one side to influence

			 the outcome of the election dispute; and

			(3)supports a

			 peaceful political and legal settlement in Ukraine that is based on the

			 principles of democracy and reflects the will of the people of Ukraine.

			

